Case 1:19-cv-00484-CBA-LB Document 36 Filed 10/04/19 Page 1 of 2 PageID #: 149



                                                                             FILED
                                                                          IN CLERK'S OFFICE
                                                                     U.S. DISTRICT COURT E.D.N.Y.

       UNITED STATES DISTRICT COURT                                 * OCT - <1 2019 ★
      EASTERN DISTRICT OF NEW YORK
                                                                     BROOKLYN OFFICE
      D'ASIA SHAVIS,

                                     Plaintiff,

                         -against-                              No. l:19-cv-00484-CBA-LB

      PAY-O-MATIC CHECK CASHING CORP.
      and THE PAY-O-MATIC CORJP.,

                                     Defendants.




                  STIPULATION AND ORDER OF DISMISSAL OF FLSA CLAIMS
                                            WITH PREJUDICE

                     IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and

      Defendants, through their undersigned attorneys who state that they have been authorized to

      enter into this Stipulation, that the Parties have agreed to amicably resolve any and all claims by
      Plaintiff against Defendants in this action alleging violations ofthe Fair Labor Standards Act,29
      U.S.C. § 201 et SCO. ("FLSA"), and have authorized their undersigned counsel to stipulate,
     consent and agree to dismiss all claims pursuant to the FLSA in the instant action with prejudice
     tp Plaintiff. The terms of the Parties' Negotiated Settlement Agreement have been reviewed and

     approved by the Court, No attorneys' fees or costs will be awarded to any party by the Court,

     except as provided therein.



                 ■ THE REMAINDER OF THISPAGEISINTENTIONALLYLEFT BLANK ■
Case 1:19-cv-00484-CBA-LB Document 36 Filed 10/04/19 Page 2 of 2 PageID #: 150




      Attorn^sfor Plaintiff                               Attorneysfor Defendants

            THE LAW OFFICE OF CHRISTOPHER                       JACKSON LEWIS P.C,
            Q, DAVIS
                                                                  44 South Broadway, 14"^ Floor
             225 Broadway, Suite 1803                             White Plains, N.Y, 10601
             New York, N,Y. 10007                                 Tele.(914)872-8060
                  (646)430-7930

      By:                                                 By;
                  ^nerQTDam                                       Miriam Schindel
                                                                 Jonathan M. Kozak
      Dated; 9/6/2019                                            Isaac J, Burker

                                                          Dated: ^/g/H

        The Court hereby approves the settlement and dismissal of the instant action with prejudice.

                            SO ORDERED this 3^ day of                    ,2019
                                       s/Carol BagleyAmon
                                         ^        A—
                                         Ion, Carol    ^^leyAm|)n ^
                                       United States3 District Juiige
